DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the text is blurred in figures 3 and 9-11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 12 and 17 are objected to because of the following informalities:
In claim 12, line 9, “target brain region” should be –target brain region of a subject--.
In claim 12, line 11, “a subject” should be –the subject--.
In claim 17, line 4, “target brain region” should be –target brain region of a subject--.
In claim 17, lines 5-6, “a subject” should be –the subject--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “image data of the subject” in line 2. It is not clear if this is new instance or refers to the “subject image data” mentioned in line 2 of claim 10.
Claim 11, line 3 recites the limitation “a treatment plan” in line 3. It is not clear if this is a new instance of the same “treatment plan” mentioned in line 3 of claim 10. 
Claim 12 recites the limitation “the computing system” in line 7. It is not clear which computing system is being referred to as there can be more than one. 
Claims 13-16 recite the limitation “the computing system” in lines 1-2. It is not clear which computing system is being referred to as there can be more than one.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0119689 (Pascual-Leone et al., hereinafter Pascual-Leone) in view of US 2003/0050527 (Fox et al., hereinafter Fox).
In regards to claims 1 and 17, Pascual-Leone discloses a method of identifying individual target sites for transcranial magnetic stimulation (TMS) applications (title and abstract). Pascual-Leone discloses the following steps in paragraphs 42-91 and states that the steps are implemented via a computer system with a memory containing a program that executes the following steps:
identifying, based at least in part on a connectivity-based parcellation, a first upstream target brain region (paragraphs 42-81);
	computing, a region-seeded connectivity map of the first upstream target brain region of the subject based at least in part on a brain network connectivity (paragraphs 67-81);
	identifying at least one downstream projection region of the subject associated with the first upstream target brain region of the subject (paragraphs 67-81);
	computing, in the at least one computing system, a region-seeded connectivity map of the at least one downstream projection region of the subject (paragraphs 67-81);
	identifying a first upstream projection region of the subject that demonstrates functional connectivity to the at least one downstream projection region of the subject (paragraphs 67-81);
	determining positioning for a TMS coil  with respect to the first upstream projection region of the subject (paragraphs 56-57) in accordance with a cortical column cosine aiming principle; and
	causing delivery of the TMS to the subject via the TMS coil according to the determined positioning (paragraph 56).
However Pascual-Leone does not state that the determining of the position is based in accordance with a cortical column cosine aiming principle. In a related area, Fox discloses methods and an apparatus for delivery of transcranial magnetic stimulation (title and abstract). 

In regards to claims 3 and 18, Pascaul-Leone and Fox disclose the limitations of claims 1 and 17. In addition, Pascaul-Leone states the use of TMS delivery to treat depression (abstract; paragraphs 6, 9, 39, 53, 66, 80, 94, 175, and 470). 

In regards to claim 5, Pascaul-Leone and Fox disclose the limitations of claim 1. In addition, Pascual-Leone shows the step of applying the connectivity based parcellation to task-activation data to identify one or more sub-zones within the at least one downstream projection region based on remote co-activation patterns (paragraphs 49-52, 267, and 470-489; Correlation of activation data between the upstream target and the downstream projection regions using fMRI would require applying the connectivity data to task activation data which determines which zones in the downstream region are correlated or anti-correlated (the remote co-activation patterns)).

In regards to claims 6 and 19, Pascaul-Leone and Fox disclose the limitations of claims 1 and 17. In addition, Pascual-Leone shows in paragraph 50 the process of computing the region-

In regards to claims 7 and 20, Pascaul-Leone and Fox disclose the limitations of claims 6 and 19. In addition, Fox shows that in the determining the TMS coil positioning in accordance with the cortical column cosine aiming principle (CCCAP) uses the functional magnetic resonance imaging data (paragraphs 25-26) and structural magnetic resonance imaging data (paragraph 26) of the subject. 
In regards to claim 8, Pascaul-Leone and Fox disclose the limitations of claim 6. In addition,  Pascaul-Leone shows that the regional-seeded connectivity map  comprises a subject-specific functional connectivity mapping of the at least one downstream projection region  (DLPFC projecitons into the subgenual cingulate region)(figures 4A-4C, 5A-5C; ; see paragraphs 183-184) 
In regards to claim 9, Pascaul-Leone and Fox disclose the limitations of claim 1. In addition, Fox also states in paragraphs 85-96 that a robot with at least six degrees of freedom is used to appropriately position and orient the TMS coil and that the coil is located on the distal end of the robotic member (paragraph 91), which would imply the presence of a proximal portion for the robotic member on the side opposite end of the robotic member. Fox also states that the use of a robot allows for standardization across patients and labs.
Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Pascual-Leone to use a robotic member with at least six degrees of freedom to deliver TMS as taught by Fox in order to appropriately position and orient the TMS coil for TMS delivery and allow for standardization across patients and labs.

In regards to claims 12, Pascual-Leone discloses system for transcranial magnetic stimulation (TMS) applications (title and abstract). Pascual-Leone discloses in paragraphs 42-91 and figure 3 a TMS device (312; paragraphs 56-57 disclose the presence of TMS coils) with a computer system that has a memory containing a program that executes the following steps:
identifying, based at least in part on a connectivity-based parcellation, a first upstream target brain region (paragraphs 42-81);
	computing, a region-seeded connectivity map of the first upstream target brain region of the subject based at least in part on a brain network connectivity (paragraphs 67-81);
	identifying at least one downstream projection region of the subject associated with the first upstream target brain region of the subject (paragraphs 67-81);
	computing, in the at least one computing system, a region-seeded connectivity map of the at least one downstream projection region of the subject (paragraphs 67-81);
	identifying a first upstream projection region of the subject that demonstrates functional connectivity to the at least one downstream projection region of the subject (paragraphs 67-81);
	determining positioning for a TMS coil  with respect to the first upstream projection region of the subject (paragraphs 56-57) in accordance with a cortical column cosine aiming principle; and
	causing delivery of the TMS to the subject via the TMS coil according to the determined positioning (paragraph 56).

However Pascual-Leone does not state that the determining of the position is based in accordance with a cortical column cosine aiming principle and also does not show the presence 
Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Pascual-Leone to use cortical column cosine aiming principle as taught by Fox in order to deliver the maximum efficacy of a stimulation treatment. It would also have been obvious to modify the device of Pascaul Leone to include a robotic member with at least six degrees of freedom as taught by Fox in order to appropriately position and orient the TMS coil for TMS delivery and allow for standardization across patients and labs.
In regards to claim 15, Pascaul-Leone and Fox disclose the limitations of claim 12. In addition, Pascual-Leone shows in paragraph 50 the process of computing, using the computing system, the region-seeded connectivity map using functional magnetic resonance imaging data of the subject (paragraphs 50-52, 68-69, 72, 75-79, and 94). 
In regards to claim 16, Pascaul-Leone and Fox disclose the limitations of 15. In addition, Fox shows that in the determining the TMS coil positioning in accordance with the cortical column cosine aiming principle (CCCAP) uses the functional magnetic resonance imaging data . 
 
Claims 4, 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0119689 (Pascual-Leone et al.) in view of US 2003/0050527 (Fox et al.) as applied to claims 1 and 17 above, and further in view of US 2009/0227830 (Pillutla et al., hereinafter Pillutla).
In regards to claims 4, 13, 14, and 18, Pascual-Leone and Fox disclose the limitations of claims 1, 12, and 17 but do not state that the subject is being treated for post-traumatic stress disorder (PTSD) via TMS delivery. Pillutla states in paragraph 35 a variety of diseases that are treated with TMS, which includes post-traumatic stress disorder and depression. Thus it would have been obvious to one or ordinary skill in the art before the filing date of the claimed invention to modify the method of Pascual-Leone and Fox to be used for treatment of PTSD or depression because it is they are one of several known diseases that are being treated using TMS.

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 2, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the first upstream target brain region comprises anterior 
In regards to claim 10, the prior art or record does not teach or suggest a method, as claimed by Applicant, that includes the step of obtaining a training set that has a plurality of entries where each entry associates subject image data with a treatment plan.
39.	Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791